Name: Council Regulation (EEC) No 1800/86 of 9 June 1986 increasing the volumes of the Community tariff quotas, opened for 1986, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries
 Date Published: nan

 12. 6 . 86 Official Journal of the European Communities No L 157/7 COUNCIL REGULATION (EEC) No 1800/86 of 9 June 1986 increasing the volumes of the Community tariff quotas, opened for 1986, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff taining not less than 4 % by weight of carbon, and not less than 6 % by weight of carbon, falling within subhea ­ ding ex 73.02 E I of the Common Customs Tariff, shall be raised from 7 000 to 10 000 tonnes and from 210 000 to 295 000 tonnes respectively. Article 2 1 . A first instalment of each of the additional volumes referred to in Article 1 and amounting to 2 500 and 75 000 tonnes respectively shall be allocated among certain Member States as follows : (a) as regards ferro-chromium containing not less than 4 % by weight of carbon : Benelux Germany Italy United Kingdom (tonnes) 150 750 100 1 500 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas, by Regulation (EEC) No 3454/85 ('), the Council opened, for 1986, and allocated among the Member States, duty-free Community tariff quotas for ferro-chromium containing not less than 4 % by weight of carbon, or not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, the volumes of which were fixed at 7 000 and 210 000 tonnes respectively ; Whereas it can be estimated, from the economic data now available on consumption, production and imports bene ­ fiting from other preferential tariff arrangements, that immediate Community requirements of imports from third countries for products of this kind could, during the current year, reach levels higher than the volumes laid down by Regulation (EEC) No 3454/85 ; whereas, in order not to disturb the equilibrium of the market for this product and to ensure parallel development in sales of Community production and satisfactory security of supplies to the user industries, it is appropriate to limit any increases to quantities corresponding to the needs of user industries until next autumn, that is to say, to 3 000 and 85 000 tonnes respectively ; Whereas, both for ferro-chromium containing not less than 4 % of carbon and for ferro-chromium containing not less than 6 % of carbon it is appropriate to divide into two instalments the volumes of the increases, the first instalments being allocated among certain Member States in proportion to their foreseeable needs, and the second held as a Community reserve to cover possible additional requirements, HAS ADOPTED THIS REGULATION : Article 1 The volumes of the Community tariff quotas opened by Regulation (EEC) No 3454/85 for ferro-chromium con ­ (b) as regards ferro-chromium containing not less than 6 % by weight of carbon : (tonnes) 6 600 28 500 5 000 26 600 1 700 6 600 Benelux Germany Spain France Italy United Kingdom 2. The second instalments, being 500 and 10 000 tonnes respectively, shall constitute the reserves . The reserves provided for in Article 2 (2) of Regulation (EEC) No 3454/85 shall thus be raised from 500 to 1 000 tonnes and from 14 335 to 24 335 tonnes . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 June 1986. For the Council The President G.M.V. van AARDENNE (') OJ No L 332, 10 . 12 . 1985, p. 3 .